DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/29/2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,351,819 (Harper ‘819). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims in this application. For instance, Harper ‘819 claims a device having an elongate element and first and second sheets (claim 1). The elongate element has a cross-section and a longitudinal axis perpendicular to the cross-section (claim 1). The elongate element is porcine tendon formed into a cylindrical structure extending along the longitudinal axis (claims 1 and 14). The first and second sheets comprise acellular dermal tissue matrix (claims 1 and 4).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,238,480 (Harper ‘480). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims in this application. For instance, Harper ‘480 claims a device having an elongate element and first and second sheets (claim 1). The elongate element has a cross-section and a longitudinal axis perpendicular to the cross-section (claim 1). The elongate element is porcine tendon formed into a cylindrical structure extending along the longitudinal axis (claims 1 and 14). The first and second sheets comprise acellular dermal tissue matrix (claims 1 and 11).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose, in combination with other limitations of the claims, a device having an elongate element of porcine tendon formed into a cylindrical structure extending along a longitudinal axis of the elongate element where the device has first and second sheets of acellular dermal tissue matrix extending along the longitudinal axis, as recited in claim 1.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2010/0063599 (Brunelle) which discloses a related device in FIG. 5-6B and P0048). However, Brunelle lists many variations of collagen-containing scaffolds but does not specifically recites sheets of acellular dermal tissue matrix and an elongate element of porcine tendon such that Brunelle does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Brunelle, alone or in combination, to include the specific compositions of the claimed sheets and elongate element. The examiner also notes US 2008/0097601 (Codori-Hurff) which teaches benefits of porcine 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katrina Stransky can be reached on 571-270-3843.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771